                                                                               Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


JOHN EDWARD PARKER,

                  Plaintiff,

v.                                              CASE NO. 4:18cv436-RH/GRJ

DR. A. CORTES,

                  Defendant.

_____________________________/


                               ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 4, and the objections, ECF No. 5. I have reviewed de

novo the issues raised by the objections.

         As noted in the report and recommendation, the plaintiff included in his

complaint untrue statements about prior lawsuits and has at least three “strikes”

under 28 U.S.C. § 1915(g). The plaintiff has not adequately alleged that he is in

imminent danger of serious physical injury. Accordingly,

         IT IS ORDERED:




Case No. 4:18cv436-RH/GRJ
                                                                                Page 2 of 2




         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The complaint is dismissed

without prejudice.” The clerk must close the file.

         SO ORDERED on December 1, 2018.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cv436-RH/GRJ
